DETAILED CORRESPONDENCE
This Office action is in response to the remarks filed 06/28/2022, with claims 1-5 pending.	

Notice of Pre-AIA  or AIA  Status
The present application is filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive.  
On page of 4-5 of the remarks, Applicant alleges that “Minemura fails to disclose that the first specific condition is harder to be satisfied by the steering operation index value than the second specific condition, as in claim 1…Tokumochi fails to disclose to use different conditions (i.e., the first specific condition and the second specific condition) depending on whether or not the acceleration operation index value has satisfied the mistaken pedal operation determination condition, and also fails to disclose that the first specific condition is harder to be satisfied by the steering operation index value than the second specific condition, as in claim 1 of the present application.” The Examiner disagrees.
In response to Applicant's argument that Minemura fails to disclose that the first specific condition while Tokumochi fails to disclose to use different conditions and then concludes that combined teachings of Minemura and Tokumochi fail to disclose or suggest the first and second condition. However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). (Emphasis added) Thus, the combine teaching of Minemura in view of Tokumochi teaches the limitation of claim 1. Therefore, the 35 USC § 103 rejection is being maintained. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Minemura et al., US 2018/0118205 hereinafter “Minemura” in view of Tokumochi, US 2012/0179304.

As for claim 1. A collision avoidance assist control apparatus comprising: 
a brake device configured to generate brake force applied to a host vehicle in accordance with a brake pedal operation of a driver (Minemura: para. 51); 
a surrounding area detection sensor configured to obtain information on an object that is present around said host vehicle (Minemura: para. 45-46); and 
a control unit configured to: 
regard said object as an obstacle when said object is determined to have a certain probability of an imminent collision between said host vehicle and said object based on said information obtained by said surrounding area detection sensor (Minemura: para. 122—“Note that the cruise-assist ECU 10 is configured to determine whether there is a collision probability between the own vehicle 40 and the target object based on determination of whether the corresponding TTC has been calculated.”); and
 perform an automatic brake control to let said brake device generate said brake force applied to said host vehicle without requiring said brake pedal operation of said driver so as to avoid said collision, when said object is regarded as said obstacle (Minemura: see at least para. 106-107),
wherein, said control unit is configured to: 
determine whether or not a steering operation index value correlated with a steering operation of said driver satisfies a predetermined collision avoidance steering operation intention confirmation condition that is a condition to be satisfied when it can be inferred that said driver has performed a steering operation to avoid said imminent collision between said host vehicle and said obstacle (Minemura: see at least para. 125—“the operated amount of the accelerator pedal is included in the operation information obtained from the accelerator sensor 23.”, 52, 144-145, Fig. 4-5); 
delay a start timing of said automatic brake control when it is determined that said steering operation index value correlated satisfies said collision avoidance steering operation intention confirmation condition (Minemura: see at lease para. 109—“The task of delaying the activation timing for each safety device means a task of decreasing the threshold corresponding to the activation timing. Specifically, the threshold corresponding to the activation timing for each safety device is used to be compared with the TTC” along with para. 115-117, 145-147); 
determine whether or not an acceleration operation index value corelated with an acceleration pedal operation of said driver satisfies a predetermined mistaken pedal operation determination condition that is a condition to be satisfied when it can be inferred that said driver has performed a mistaken pedal operation to mistakenly press an acceleration pedal despite an intention of said driver to operate a brake pedal (Minemura: see at least para. 122-124, 134); and
use a first specific condition, as said collision avoidance steering operation intention confirmation condition, when said acceleration operation index value has satisfied said mistaken pedal operation determination condition, and use a second specific condition, as said collision avoidance steering operation intention confirmation condition, when said acceleration operation index value has not satisfied said mistaken pedal operation determination condition, wherein said first specific condition is harder to be satisfied by said steering operation index value than said second specific condition (Minemura: see at least para. 135—“ Next, the cruise-assist ECU 10 determines whether a condition representing a driver's steering operation is satisfied in accordance with the operation information obtained from the steering sensor 25 in step S114” along para. 141-142, Fig. 4-5).

As per claim 2. The collision avoidance assist control apparatus according to claim 1, wherein, said control unit is configured to: 
obtain a steering angle as said steering operation index value (Minemura: see at least para. 32—“The radar device 21 has a predetermined detection range that has a predetermined view angle, such as a detection angle, or scanning angle, and extends in the right and left direction around the center axis. That is, the radar device 21 is capable of detecting the position of an object within the detection range”); and 
determine that said steering operation index value has satisfied said first specific condition in at least a case where said steering angle is equal to or greater than a first steering angle threshold that is greater than a second steering angle threshold (Minemura: see at least para. 141-142, Fig. 4-5 ); and
determine that said steering operation index value has satisfied said second specific condition in at least a case where said steering angle is equal to or greater than said second steering angle threshold (Minemura: see at least para. 141-142, Fig. 4-5 ).

As per claim 3. The collision avoidance assist control apparatus according to claim 1, wherein, said control unit is configured to: 
obtain a steering operation rate as said steering operation index value (Minemura: see at least para. 52 along with 135, 144-145); and
determine that said steering operation index value has satisfied said first specific condition in at least a case where said steering operation rate is equal to or greater than a first steering operation rate threshold that is greater than a second steering operation rate threshold (Minemura: see at least para. 148 along with 150-152); and 
determine that said steering operation index value has satisfied said second specific condition in at least a case where said steering operation rate is equal to or greater than said second steering operation rate threshold (Minemura: see at least para. 150-151 along 142-143).

As per claim 4. The collision avoidance assist control apparatus according to claim 1, wherein, said control unit is configured to: 
obtain each of a steering angle and a steering operation rate, as said steering operation index value (Minemura: see at least para. 135 along with ); and 
determine that said steering operation index value has satisfied said first specific condition, in a case where said steering angle is equal to or greater than a first steering angle threshold that is greater than a second steering angle threshold and/or in a case where said steering operation rate is equal to or greater than a first steering operation rate threshold that is greater than a second steering operation rate threshold (Minemura: see at least para. 135 along with 142-148, 150-151, Fig. 4-5); and
determine that said steering operation index value has satisfied said second specific condition in a case where said steering angle is equal to or greater than said second steering angle threshold and/or in a case where said steering operation rate is equal to or greater than said second steering operation rate threshold (Minemura: see at least para. 142-148 along with 150, 154).

As per claim 5. The collision avoidance assist control apparatus according to claim 1, wherein, said control unit is configured to:
perform said automatic brake control when a time to collision that is a predicted time length from a present time point to a collision time point of said imminent collision between said host vehicle and said obstacle decreases down to a value equal to or smaller than an execution threshold (Minemura: see at least para. 106-107); and 
decrease said execution threshold so as to delay said start timing of said automatic brake control (Minemura: see at lease para. 109—“The task of delaying the activation timing for each safety device means a task of decreasing the threshold corresponding to the activation timing. Specifically, the threshold corresponding to the activation timing for each safety device is used to be compared with the TTC” along with para. 115-117, 145-147).

Rationale to Combine
Minemura teaches driver’s accelerator-pedal operation and operated amount of the accelerator pedal (e.g. acceleration operation index value); however, Minemura is silent on teaches: a predetermined mistaken pedal operation determination condition that is a condition to be satisfied when it can be inferred that said driver has performed a mistaken pedal operation to mistakenly press an acceleration pedal despite an intention of said driver to operate a brake pedal, mistaken pedal operation determination condition.  Yet, Tokumochi teaches a predetermined mistaken pedal operation determination condition that is a condition to be satisfied when it can be inferred that said driver has performed a mistaken pedal operation to mistakenly press an acceleration pedal despite an intention of said driver to operate a brake pedal, mistaken pedal operation determination condition (Tokumochi: see at least para. 55-58 along with 63, 77-78, Fig. 1).
Thus, the combination of Minemura in view of Tokumochi is achieved through programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Minemura in view of Tokumochi because such combination will provide a technique for “technique of detecting a vehicle driver's erroneous application of the accelerator rather than the brake.” (para. 9, Tokumochi).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/A.D.T/Examiner, Art Unit 3661     
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661